
	

114 S1080 IS: Protect Marriage from the Courts Act of 2015
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1080
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2015
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to limit the jurisdiction of Federal courts to
			 consider
			 cases involving same-sex marriage.
	
	
		1.Short title
 This Act may be cited as the Protect Marriage from the Courts Act of 2015.
 2.Legislative findingsThe Senate makes the following findings: (1)In Baker v. Nelson, 409 U.S. 810 (1972), the Supreme Court of the United States upheld a State law defining marriage as the union of one man and one woman against a constitutional challenge by a same-sex couple seeking to marry. The Court rejected the challenge in a one-sentence order that read, The appeal is dismissed for want of a substantial federal question..
 (2)The Supreme Court’s judgment in Baker is as sound today as it was then. Challenging a State marriage law on the basis that it does not extend to same-sex couples raises no substantial Federal question because nothing in the text or history of the 14th Amendment to the Constitution of the United States even arguably indicates a general public understanding at the time of ratification that the ratifiers had adopted a constitutional principle that invalidated State laws defining marriage as a male-female union.
 (3)It follows that the power to decide whether to extend the legal status and benefits of marriage to same-sex couples does not belong to the courts, but rests instead with the people through their elected State representatives, unless their State constitutions provide otherwise. The Constitution of the United States leaves it to the people of each State to decide for themselves through their democratic processes how to redefine the legal meaning of marriage for purposes of their respective State laws.
 (4)Numerous Federal courts, including the United States Courts of Appeals for the Fourth, Seventh, Ninth, and Tenth Circuits, have nevertheless invalidated State marriage laws that do not allow the licensing of same-sex marriages. In so doing, these courts have exceeded their authority under the Constitution and have usurped the people’s exclusive authority to decide this issue. Pending before the Supreme Court are 4 related cases challenging the marriage laws in Kentucky, Michigan, Ohio, and Tennessee.
 (5)The purpose of this Act (including the amendment made by this Act) is to maintain the authority of the States to define marriage and to prevent, consistent with the Constitution, any further unlawful action by Federal courts until such time as an amendment to the Constitution is enacted unequivocally guaranteeing that the States have the power to define marriage as limited to the union of one man and one woman.
 (6)This Act prevents that unlawful action by eliminating the jurisdiction of all courts created by Federal law, as well as the appellate jurisdiction of the Supreme Court, to adjudicate claims pertaining to the constitutionality of State marriage laws. Because section 1 of article III of the Constitution gives Congress the power to ordain and establish inferior Courts, the Supreme Court has long held that Congress has the power to limit the jurisdiction of the lower Federal courts. See Palmore v. United States, 411 U.S. 389, 400–01 (1973). In addition, section 2 of article III of the Constitution gives Congress the power to make Exceptions to the appellate jurisdiction of the Supreme Court. The Supreme Court itself has acknowledged that this power applies even to cases that are pending before the Court. See Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1869).
 (7)Finally, this Act makes clear that a court’s judgment only applies to the parties before the court and that nonparties have no legal obligation to comply with the decision until so ordered by a court.
			3.Limitation of jurisdiction
 (a)In generalChapter 99 of title 28, United States Code, is amended by adding at the end the following:  1632.Limitations on Federal jurisdiction (a)No court created by Federal law shall have jurisdiction, and the Supreme Court shall have no appellate jurisdiction, to adjudicate or enforce any claim pertaining to the validity, under the Constitution of the United States, of a State law, or State administrative or judicial decision, that—
 (1)defines marriage as limited to the union of one man and one woman; or (2)refuses State recognition of or allows the State to refuse recognition of same-sex marriages performed and licensed in other States.
 (b)To the extent that either a court created by Federal law or the Supreme Court has entered a final judgment on a claim described in subsection (a) before the effective date of this section, that judgment binds only the parties to the case. No person who is not a party to the case shall have any obligation to comply with the decision in the case.
						.
 (b)SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provision or amendment to any person or circumstance shall not be affected.
			(c)Effective date and application
 (1)Effective dateThis Act (including the amendment made by this Act) takes effect on the date of enactment of this Act.
 (2)ApplicationThis Act applies to all claims pending on or after that date of enactment. (d)Amendments to the table of sectionsThe table of sections for chapter 99 of title 28, United States Code, is amended by adding at the end the following:
				1632. Limitations on Federal jurisdiction..
			
